Citation Nr: 0825313	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  07-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 14, 
1987, for the grant of service connection of post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1960 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana.  

The veteran testified before a Decision Review Officer in 
June 2007 and the undersigned in March 2008; transcripts from 
both hearings are associated with the claims file and have 
been reviewed by the Board.


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO granted service 
connection for PTSD, effective May 8, 1989; the veteran 
appealed this effective date. 

2.  In a September 1996 decision, the Board granted the 
veteran an earlier effective date of August 14, 1987 for the 
award of service connection for PTSD; the veteran did not 
appeal this decision to the United States Court of Appeals 
for Veterans Claims (Court).

3.  On October 29, 1998, the veteran submitted a claim which 
requested an earlier effective date for the grant of service 
connection for PTSD. 

4.  In April 2001, the veteran filed a motion for revision of 
the September 1996 Board decision on the basis of clear and 
unmistakable error (CUE) in April 2001.

5.  In April 2002, the Board issued a decision that 
determined that the September 1996 Board decision did not 
contain CUE; the veteran did not appeal this decision to the 
Court.

6.  The veteran's free-standing claim for an earlier 
effective date is barred as a matter of law.

CONCLUSIONS OF LAW

1.  The September 1996 Board decision which granted an 
earlier effective date of August 14, 1987, for the grant of 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & 2002); 38 C.F.R. § 20.1100 (1996 & 2007).

2.  There is no legal entitlement to an effective date 
earlier than August 14, 1987, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West Supp. 2005); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this issue because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The Court specifically found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The veteran asserts that the effective date for his award for 
service connection for PTSD should be earlier than August 14, 
1987.  In his personal hearing and in correspondence of 
record, the veteran contends that the effective date of his 
award should be June 29, 1984, because that is the date that 
the Social Security Administration found him unemployable for 
disability benefits purposes. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).  In cases involving 
direct service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

By way of history, the record reflects that the veteran 
submitted a formal claim for service connection for PTSD on 
August 14, 1987.  In a September 1987 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD on the basis that there was no competent 
evidence of a diagnosed disability; the veteran did not 
appeal this decision.  On May 8, 1989, the RO received a 
letter from a private therapist indicating that the veteran 
suffered from a "stress-related condition."  Subsequently, 
in September 1989, the veteran filed a formal claim to reopen 
his previously disallowed claim of entitlement to service 
connection for PTSD.  By rating decision dated in November 
1989, the RO denied the veteran's request to reopen his 
claim.  The veteran appealed this decision, and in a December 
1991 decision, the Board remanded the veteran's appeal for 
further development.  

In a March 1992 rating decision, the RO granted service 
connection for PTSD, effective May 8, 1989, the date an 
informal claim to reopen was received.  See Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994); 38 C.F.R. §§ 3.156, 3.157(b)(2), 3.400(b)(2)(i) 
(2007).  Thereafter, the veteran submitted notices of 
disagreement with both the percentage assigned to his 
disability and the effective date of his award.  By rating 
decision dated in June 1993, the RO granted the veteran a 100 
percent disability rating, effective May 8, 1989.  His claim 
for an earlier effective date remained on appeal.  

In a September 1996 decision, the Board granted an effective 
date of August 14, 1987, for the grant of service connection 
for PTSD.  In assigning this effective date, the Board noted 
that although a September 1987 rating decision denied service 
connection for PTSD, the veteran was not notified of that 
denial or his appellate rights.  Thus, his claim, filed 
August 14, 1987, remained in pending status.    

The veteran was notified of both the September 1996 Board 
decision and provided notice of his procedural and appellate 
rights.  He did not initiate an appeal as to this decision; 
thus, the matter of the assigned effective date of service 
connection became final.  See 38 U.S.C.A. §§ 511(a), 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2007).

On October 29, 1998, the veteran submitted a statement to the 
RO indicating that he was seeking an earlier effective date 
for the grant of service connection for PTSD.  A letter was 
sent to the veteran in November 1998 denying his claim for an 
earlier effective date; such letter also notified the veteran 
of his procedural and appellate rights.  A notice of 
disagreement with the November 1998 decision was received in 
February 1999.  


While the veteran's appeal of the November 1998 RO decision 
was pending, he submitted a motion for revision of the 
September 1996 Board decision on the basis of clear and 
unmistakable error (CUE).  Received on April 20, 2001, the 
veteran asserted that the Board erred in not granting an 
effective date of June 29, 1984, the date he alleged a claim 
had been filed for service connection for PTSD.  The 
veteran's motion was adjudicated, and in an April 2002 
decision, the Board found that there was no CUE in the 
assignment of an effective date of August 14, 1987, for the 
grant of service connection for PTSD.  The veteran was 
notified of his procedural and appellate rights, but did not 
appeal the April 2002 Board decision to the Court.  Under 
these circumstances, the September 1996 Board decision is 
final and no longer subject to revision on the grounds of 
CUE.  38 C.F.R. § 20.1409 (2007).  Any subsequent motions 
relating that this decision shall be dismissed with 
prejudice.  Id. 

The veteran's appeal of the November 1989 claim for an 
earlier effective date continued, and following issuance of 
July 2007 statement of the case, the veteran perfected his 
appeal of this issue to the Board.  The Board will now 
discuss whether the veteran is entitled to an earlier 
effective date for the grant of service connection for PTSD.

Once an effective date has become final, a claimant's only 
recourse is to have the final decision revised on the grounds 
of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  In the present case, the veteran has 
already filed a motion for revision of the Board's September 
1996 denial based on CUE and has been denied.  His current 
appeal thus consists of a "freestanding claim for earlier 
effective dates."  See Rudd, supra.  This, however, vitiates 
the rule of finality.  The Board finds that there is no 
proper claim in this case.  His claim must therefore be 
denied.
	
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than August 14, 
1987, for the award of service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


